4. Contact-point network against corruption (
- Before the vote:
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, before all of you, as far as possible, vote in favour of this report, I would like to give you some brief information and voice an appeal to the Council which, yet again, is absent. The Member States and the European Union wish to, and must, take more ambitious and effective action against corruption. That is why the European Parliament has endorsed the establishment of a contact-point network against corruption. The lead committee, at least, has voted unanimously in favour of such a move.
The purpose of the network is, firstly, to foster cooperation among the authorities and agencies in the Member States and, secondly, to encourage the exchange of data on effective strategies. However, the Council proposal before us is quite simply too lacking in ambition and is toothless and thus redundant as it stands. Parliament has therefore tabled a number of very significant amendments, with unanimous support, as I said, being achieved in committee.
Firstly, OLAF, Europol and Eurojust should be integral parts of this network, which is why we are asking for their participation to be mandatory. Secondly, the network should submit an annual report to the European Parliament on its activities, with practical proposals on how to improve the prevention and combating of corruption. Thirdly, the costs of all of the network members should be borne from the Community budget, so as to ensure the independence of the network as a whole.
I therefore urge the Council to incorporate Parliament's proposals and establish the contact-point network swiftly, for this would give us a unique opportunity finally to achieve a joint strategy for the European Union and establish an appropriate mechanism to combat corruption.